United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2459
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Adrian U. Barrett

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: January 18, 2013
                             Filed: January 18, 2013
                                  [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Adrian Barrett directly appeals after he pled guilty to a drug charge and the
district court1 sentenced him to the statutory-minimum prison term. His counsel has

      1
       The Honorable Fernando J. Gaitan Jr., Chief Judge, United States District
Court for the Western District of Missouri.
filed a brief under Anders v. California, 386 U.S. 738 (1967), and requests leave to
withdraw. In the Anders brief, counsel raises the following issues: (1) whether the
district court erred in accepting Barrett’s guilty plea, because it was “not voluntarily
made” due to Barrett’s lack of understanding, and (2) whether Barrett received
ineffective assistance of counsel. Regarding the first issue, counsel notes that Barrett
indicated at his sentencing hearing that he believed his plea was not valid.

       Upon careful review, this court concludes that the district court did nothing
improper in accepting Barrett’s guilty plea. See Fed. R. Crim. P. 11(b) (setting forth
steps that must be taken by district court before accepting guilty plea). In addition,
to the extent Barrett’s appeal may be construed as asserting that he should have been
permitted to withdraw his guilty plea at the sentencing hearing, this court again
concludes that the district court did nothing improper. Cf. United States v. Osei, 679
F.3d 742, 746-47 (8th Cir. 2012) (concluding that denial of motion to withdraw guilty
plea was not an abuse of discretion in light of statements made by defendant during
his change-of-plea hearing); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997) (defendant’s statements during plea hearing are entitled to strong presumption
of verity).

      This court declines to address Barrett’s ineffective-assistance claim on direct
appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007)
(appellate court ordinarily defers ineffective-assistance claim to 28 U.S.C. § 2255
proceedings).

      Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), this court finds no nonfrivolous issues. Counsel’s motion to
withdraw is granted and the judgment of the district court is affirmed.
                       ______________________________




                                          -2-